***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               STATE v. WILLIAMS-BEY—DISSENT

   ECKER, J., dissenting. I respectfully dissent. I would
hold that the mandatory minimum sentence imposed
on the defendant, Tauren Williams-Bey, in accordance
with General Statutes § 53a-54a is unconstitutional as
applied to a juvenile offender.1 My reasons are substan-
tially the same as those set forth at length in Justice
Eveleigh’s dissenting opinion in State v. Taylor G., 315
Conn. 734, 796–97, 110 A.3d 338 (2015)2 (expressing
view that mandatory minimum sentences cannot be
applied to juvenile offenders under reasoning of Miller
v. Alabama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d
407 [2012]), and the decision of the Iowa Supreme Court
in State v. Lyle, 854 N.W.2d 378, 380 (Iowa 2014) (relying
on state constitution to hold that mandatory mini-
mum sentences cannot be applied to juvenile offend-
ers).3 Therefore, I would reverse the defendant’s convic-
tion and remand this case to the Appellate Court.4
   No useful purpose is served by restating at length
what already has been said in Justice Eveleigh’s dis-
senting opinion in Taylor G. In light of the fundamental
principles animating Miller and our own decisions in
State v. Riley, 315 Conn. 637, 110 A.3d 1205 (2015), cert.
denied,       U.S.    , 136 S. Ct. 1361, 194 L. Ed. 2d 376
(2016), and Casiano v. Commissioner of Correction,
317 Conn. 52, 115 A.3d 1031 (2015), cert. denied sub
nom. Semple v. Casiano,         U.S.      , 136 S. Ct. 1364,
194 L. Ed. 2d 376 (2016), I am of the view that mandatory
minimum sentences designed for adult offenders can-
not constitutionally be applied to juvenile offenders
tried as adults without providing an individualized sen-
tencing proceeding in which the sentencing judge must
consider the mitigating effects of youth and its associ-
ated features. ‘‘[C]hildren are constitutionally different
from adults for sentencing purposes,’’ and these biologi-
cal and psychological differences strike at ‘‘[t]he heart’’
of the rationale underlying the ‘‘penological justifica-
tions’’ for sentencing. (Internal quotation marks omit-
ted.) Miller v. Alabama, supra, 567 U.S. 471–72. These
differences do not change depending on the length of
the sentence imposed, and, accordingly, the attendant
constitutional safeguards should not change either. We
have deemed the ‘‘individualized sentencing prescribed
by Miller’’ to be ‘‘central to an accurate determination
that the sentence imposed is a proportionate one’’ and
‘‘implicit in the concept of ordered liberty . . . .’’
(Internal quotation marks omitted.) Casiano v. Com-
missioner of Correction, supra, 317 Conn. 69–70. Right-
fully so.
   For the reasons explained in my dissenting opinion
in State v. McCleese, 333 Conn. 378, 429,          A.3d
(2019), I also believe that the availability of parole eligi-
bility under § 1 of No. 15-84 of the 2015 Public Acts,
codified at General Statutes § 54-125a, is not a substitute
for a Miller-compliant sentencing hearing and that the
defendant is entitled to retroactive relief in the form of
a Miller-compliant resentencing hearing under these
circumstances.
      I therefore dissent.
  1
     The defendant was sixteen years old when he committed the crimes
that serve as the basis for his conviction.
   2
     I disagree with the majority opinion that the applicability of the Miller
rule to mandatory minimum sentences was not briefed by the defendant in
a manner sufficient to allow us to reach the issue. In his principal brief, the
defendant claimed that his sentence ‘‘violated the prohibition on cruel and
unusual punishment’’ because the Miller rule applies to all juvenile offenders,
regardless of the length of the sentence imposed. In support of his argument,
the defendant quotes Justice Eveleigh’s dissenting opinion at length, devoting
two pages to a thorough discussion of the dissent and Justice Eveleigh’s
conclusion that ‘‘neither the crime nor its mandatory minimum punishment
should be a factor in a sentencing court’s ability to comply with the eighth
amendment . . . and, therefore, a sentencing court possesses discretion to
fashion a constitutionally permissible sentence, even if that sentence departs
downward from a mandatory minimum sentence.’’ State v. Taylor G., supra,
315 Conn. 776. The constitutionality under federal law of mandatory mini-
mum sentences as applied to juvenile offenders is intertwined with the legal
arguments at issue in the present appeal and, in my view, is appropriate
for appellate review. Cf. Michael T. v. Commissioner of Correction, 319
Conn. 623, 635 n.7, 126 A.3d 558 (2015) (distinguishing between ‘‘claim[s]’’
and ‘‘argument[s]’’ and noting that appellate courts may review ‘‘legal argu-
ments that . . . are subsumed within or intertwined with arguments related
to the legal claim’’ [internal quotation marks omitted]).
   3
     I recognize that the cited cases all involve direct appeals from judgments
of conviction, whereas the present appeal is taken from the trial court’s
denial of a motion to correct an illegal sentence. I rely on the reasoning
contained in these cases relating to the merits of the constitutional claim,
i.e., whether the constitution is violated by the application of mandatory
minimum sentences without any ability for the sentencing court to consider
the hallmarks of youth in mitigation under Miller. That substantive analysis
applies in the context of a postconviction appeal, in my view, for the reasons
explained in my dissenting opinion in State v. McCleese, 333 Conn. 378, 429,
      A.3d     (2019).
   4
     I would remand this case to the Appellate Court with instruction to
address the state’s remaining claim that the defendant waived his right to
the relief being sought because his sentence was imposed pursuant to a
plea agreement. See, e.g., State v. Coleman, 241 Conn. 784, 792, 699 A.2d
91 (1997) (reversing judgment of Appellate Court and remanding for consid-
eration of remaining claims). The waiver issue was fully briefed in the
Appellate Court but was not decided due to that court’s disposition of the
appeal in favor of the state on the merits.